


110 HR 4139 IH: College and University Rural Education

U.S. House of Representatives
2007-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4139
		IN THE HOUSE OF REPRESENTATIVES
		
			November 9, 2007
			Mr. Space (for
			 himself, Mr. Hare, and
			 Mr. Loebsack) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Higher Education Act of 1965 to improve
		  participation in higher education of, and increase opportunities in employment
		  for, residents of rural areas.
	
	
		1.Short titleThis Act may be cited as the
			 College and University Rural Education
			 (CURE) Act of 2007.
		2.Establishment of
			 programThe Higher Education
			 Act of 1965 (20 U.S.C. 1001 et seq.) is amended by adding at the end the
			 following new title:
			
				VIIIRural
				Development Grants for Rural Colleges and Universities
					801.PurposeThe purposes of this title are—
						(1)to
				increase—
							(A)enrollment and
				graduation rates from 2-year and 4-year colleges, and articulation from 2-year
				degree programs into 4-year degree programs of graduates of rural high schools;
				and
							(B)degree completion
				for nontraditional students from rural areas; and
							(2)to promote
				economic growth and development in rural America through partnership grants to
				consortia of rural colleges and universities and other entities, such as local
				educational agencies, employers, education service agencies, and nonprofit
				organizations.
						802.DefinitionsFor the purposes of this title:
						(1)Rural
				institution of higher educationThe term rural institution
				of higher education means an institution of higher education (as such
				term is defined in section 101) that primarily serves rural areas.
						(2)Rural
				areaThe term rural
				area means an area in which there is located a rural local educational
				agency.
						(3)Rural local
				educational agencyThe term rural local educational
				agency means a local educational agency (as such term is defined in
				section 9101 of the Elementary and Secondary Education Act of 1965) that is
				designated with a metrocentric locale code of 41, 42, or 43 as determined by
				the National Center for Education Statistics (NCES), in conjunction with the
				Bureau of the Census, using the NCES system for classifying local educational
				agencies.
						(4)Nontraditional
				studentThe term nontraditional student means an
				individual who—
							(A)delays enrollment
				in an institution of higher education by 3 or more years after completing high
				school;
							(B)attends an
				institution of higher education part-time or less than part-time; or
							(C)attends an institution of higher education
				and—
								(i)works
				full-time;
								(ii)is
				an independent student;
								(iii)has one or more
				dependents other than a spouse;
								(iv)is a single
				parent; or
								(v)does not have a high school diploma or a
				general equivalency diploma (GED).
								(5)Regional
				employerThe term regional employer means employers
				qualifying as businesses or other entities employing individuals within a rural
				area.
						803.Ensuring
				college access for rural high school graduates
						(a)Grants
				authorizedThe Secretary of
				Education is authorized to make grants in accordance with this section to
				partnerships formed between one or more rural institution of higher education
				and any of the following entities:
							(1)One or more rural
				local educational agencies.
							(2)One or more rural
				education service agencies.
							(3)One or more
				regional employers.
							(4)One or more
				nonprofit organizations with expertise in rural education.
							(b)Eligible
				partnerships; applicationsTo be eligible for a grant under this
				section, a partnership that meets the requirements of
				subsection (a) shall submit to the
				Secretary an application in such form and containing such information as the
				Secretary shall prescribe. In determining which applications to approve for a
				grant under this section, the Secretary shall consider—
							(1)the percentage of
				graduates, attendees, or former attendees of high schools from rural local
				educational agencies enrolled or otherwise affiliated with the entity;
							(2)in the case of employers, the percentage of
				employees that are graduates of high schools in rural local educational
				agencies.
							(c)Use of Grant
				AmountsFunds made available
				by a grant under this section to a partnership that meets the requirements of
				shall be used—
							(1)to improve
				enrollment rates for graduates and former attendees of rural high schools at
				rural institutions of higher education, including—
								(A)programs to
				provide information about college costs and financial aid options, assistance
				with college enrollment applications, and assistance with financial aid
				applications;
								(B)programs or
				initiatives that provide such individuals of rural high schools access and
				exposure to campuses, classes, programs, and facilities of rural institutions
				of higher education, including covering the cost of transportation to and from
				institutions of higher education;
								(C)the formation of
				groups or other initiatives that create support groups of such students
				expressing interest in attending rural institutions of higher education;
								(D)extra curricular
				activities, such as internships, community service, and other activities for
				such individuals in advance of attending institutions of higher education;
				and
								(E)other initiatives
				that assist such individuals in applying and developing interest in attending
				rural institutions of higher education; and
								(2)to encourage
				participation of nontraditional students in degree programs at rural
				institutions of higher education, including—
								(A)programs to
				provide information about college costs and financial aid options, assistance
				with college enrollment applications, and assistance with financial aid
				applications for institutions of higher education;
								(B)outreach to
				nontraditional students through community initiatives; and
								(C)formation of support
				groups for nontraditional students enrolling in 2-year degree programs and
				articulating from 2-year degree programs to 4-year degree programs.
								804.Economic
				development partnerships
						(a)Grants
				authorizedThe Secretary of
				Education is authorized to make grants in accordance with this section to
				partnerships formed between one or more rural institutions of higher education
				and one or more regional employers.
						(b)Eligible
				partnerships; applicationsTo be eligible for a grant under this
				section, a partnership that meets the requirements of
				subsection (a) shall submit to the
				Secretary an application in such form and containing such information as the
				Secretary shall prescribe. In determining which applications to approve for a
				grant under this section, the Secretary shall consider—
							(1)the potential of the employer to employ
				graduates of rural institutions of education after graduation;
							(2)the potential of
				the employer engaged in the partnership to spur economic development in the
				region; and
							(3)the relevance of
				the employer to the regional economy.
							(c)Use of Grant
				AmountsFunds made available by a grant under this section to a
				partnership that meets the requirements of
				subsection (a) shall be used—
							(1)to provide
				additional career training to attendees of rural institutions of education in
				fields relevant to the regional economy; and
							(2)to encourage
				regional businesses to employ graduates of rural institutions of
				education.
							805.Quality of life
				in rural areas
						(a)Grants
				authorizedThe Secretary of
				Education is authorized to make grants in accordance with this section to rural
				institutions of higher education.
						(b)Use of grant
				amountsFunds made available by a grant under this section to a
				partnership that meets the requirements of subsection (a) shall be used to
				create or strengthen academic programs to prepare graudates to enter into
				high-need occupations in the regional and local economies
						806.Allocation of
				appropriations
						(a)Grant
				considerationsIn making grant allocations under this title to
				qualifying institutions and partnerships, the Secretary shall consider—
							(1)the percentage of
				graduates of rural high schools attending rural institutions of higher
				education in proximity to the entity receiving the grant;
							(2)employment needs
				of regional employers in proximity to entities receiving the grant; and
							(3)the health of the
				regional economy of the region surrounding the entity receiving the
				grant.
							(b)Maximum and
				minimum grantsNo grant
				awarded by the Secretary under this title shall be less than $200,000 or more
				than $500,000.
						(c)Grant
				durationA grant awarded under this title shall be awarded for
				one 3-year period.
						807.GAO
				StudyCommission a study to be
				completed in 5 years to identify the challenges and solutions to increasing the
				availability of and access to 4-year degree programs and institutions in rural
				America. The GAO shall investigate and make recommendations to Congress
				regarding—
						(1)the existing
				number of 4-year institutions of higher education and 4-year degree programs in
				rural America;
						(2)access to 4-year
				degree programs and institutions in rural America;
						(3)the cost,
				availability of resources and challenges associated with the establishment and
				expansion of 4-year degree programs in rural America; and
						(4)the role of rural
				America in contributing to overall bachelor’s degree attainment in the United
				States, as a measure of United States global competitiveness.
						808.Authorization
				of appropriationsThere are
				authorized to be appropriated—
						(1)for fiscal year
				2009—
							(A)$15,000,000 to
				cary out
				section 803;
							(B)$10,000,000 to
				carry out
				section 804; and
							(C)$5,000,000 to carry
				out section 805; and
							(2)such sums as may
				be necessary for each of the 4 succeeding fiscal years to carry out such
				sections.
						.
		
